Entered: April 19th, 2019
                            Case 19-15056          Doc 15    Filed 04/19/19    Page 1 of 1
Signed: April 19th, 2019

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                       In re:   Case No.: 19−15056 − TJC   Chapter: 7

Jeffrey Douglas Rathell SR
Debtor

                                ORDER GRANTING CONSENT MOTION
                                  TO EXTEND DEADLINE TO FILE
                               COMPLAINTS OBJECTING TO DISCHARGE


Upon consideration of a Consent Motion to Extend the Deadline to File Complaints Objecting to Discharge, good
cause appearing therein, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the deadline for all parties−in−interest to file complaints objecting to the discharge of the Debtor is
extended to September 13, 2019.

NOTICE: THIS ORDER DOES NOT EXTEND THE DEADLINE TO FILE A COMPLAINT TO DETERMINE
THAT A DEBT IS NOT DISCHARGEABLE PURSUANT TO 11 U.S.C. § 523(c).


cc:    Debtor
       Attorney for Debtor − L. Jeanette Rice
       Case Trustee − Monique D. Almy

       U.S. Trustee
       All Creditors

                                                      End of Order
22x10 (rev. 01/06/2009) − akaniowski
